Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 1 of 17 PageID #: 387




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


EXTRACTION OIL & GAS, INC., et al.,            Chapter 11
                                               Banlcr. No. 20-11548 (CSS)
                  Debtors.                     (Jointly Administered)


FEDERAL ENERGY REGULATORY
COl\,flvllSSION,
                                               Civ. No. 20-1412-CFC
                  Appellant,                   Civ. No. 20-1506-CFC
                                               Civ. No. 20-1564-CFC
                                               Civ. No. 21-0012-CFC
           v.                                  (Consolidated)

EXTRACTION OIL & GAS, INC.,

                  Appellee.


Daniel M. Vinnik, Federal Energy Regulatory Commission, Washington, D.C.,

      Counsel for Appellant

George W. Hicks, Jr., C. Harker Rhodes IV, Andrew C. Lawrence, KIRKLAND &
ELLIS LLP, Washington, D.C.; Anna Rotman, P.C., Jamie Alan Aycock, Kenneth
Young, KIRKLAND & ELLIS LLP, Houston, Texas; Marc R. Abrams, Richard
W. Riley, Stephen B. Gerald, WHITEFORD, TAYLOR & PRESTON LLC,
Wilmington, Delaware,

      Counsel for Appellee


                        MEMORANDUM OPINION


August 23, 2021
Wilmington, Delaware
 Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 2 of 17 PageID #: 388




      In the normal course, a party' s appeal from a bankruptcy court's ruling is

heard by the district court. 28 U.S.C. § 158(a). Thus, in general, the party's appeal

is entertained by the court of appeals only if the district court affirms the

bankruptcy court's ruling and the party appeals the district court's decision. But

under 28 U.S.C. § 158(d)(2)(A), the court of appeals has the discretion to exercise

jurisdiction over an appeal taken directly from a bankruptcy court's ruling if the

district court ce1tifies that at least one of four circumstances exist:

      ( 1) the ruling involves a question of law as to which there is no
      controlling decision of the court of appeals or of the Supreme Court;

      (2)    the ruling involves a matter of public impmtance;

      (3) the ruling involves a question of law requiring resolution of
      conflicting decisions; or

      (4) an immediate appeal from the ruling to the court of appeals may
      materially advance the progress of the case or proceeding in which the
      appeal is taken.

See 28 U.S.C. § 158(d)(2)(A).

      Importantly, under § 158(d)(2)(B), the district comt must make this

ce1tification if, either "on its own motion or on the request of a party," it

determines that any one of the four circumstances exist. See 28 U.S.C. §

158(d)(2)(B) ("If . .. the district court ... on its own motion or on the request of a

pa1ty, determines that a circumstance specified in[§ 158(d)(2)(A)] exists[,] . .. the
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 3 of 17 PageID #: 389




district court ... shall make the certification described in subparagraph (A).")

(emphasis added).

      The appellant in these consolidated appeals, Federal Energy Regulatory

Commission (FERC), has asked me to issue a§ 158(d)(2)(B) certification so that it

can appeal directly to the Third Circuit four related rulings made by the

Bankruptcy Court. D.I. 20-1412-CFC, D.I. 25. I will grant the request.

I.   Background

      A.     The Parties

      Pursuant to various federal statutes, FERC regulates the interstate

transportation of energy (i.e., natural gas, oil, refined petroleum products, and

electricity), wholesale power transactions, and certain energy infrastructure,

including liquefied natural gas terminals, interstate natural gas pipelines, and

hydropower projects. One of those statutes, the Interstate Commerce Act (ICA)

specifically delegates to FERC "the duties and powers related to the establishment

of a rate or charge for the transportation of oil by pipeline or the valuation of that

pipeline" that had been vested with the now-defunct Interstate Commerce

Commission. 49 U.S. Code§ 60502.

      Under federal law, all rates for interstate oil transportation service must be

filed with and accepted by FERC. Enbridge Energy, Ltd. P 'ship, 152 FERC if

61,047 (2015). All terms and conditions of such service are included in tariffs that



                                           2
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 4 of 17 PageID #: 390




are also filed with and accepted by FERC as "just and reasonable." See, e.g.,

Grand Mesa Pipeline, LLC, 156 FERC ,r 61,163, at P14 (2016). Once those terms

and conditions are approved by FERC, the duty to comply with them "springs from

[FERC's] authority, not from the law of private contracts." Penn. Water & Power

Co. v. Fed. Power Comm 'n, 343 U.S. 414,422 (1952).

      The Supreme Court has long held that "FERC has exclusive authority to

determine the reasonableness of wholesale [energy] rates ... and power allocations

that affect wholesale rates." Mississippi Power & Light Co. v. Mississippi ex rel.

Moore, 487 U.S. 354, 371 (1988). "This principle binds both state and federal

courts." Id. Accordingly, "[t]he reasonableness of rates and agreements regulated

by FERC may not be collaterally attacked in state or federal courts. The only

appropriate forum for such a challenge is before [FERC] or a court reviewing

[FERC's] order." Id.

      Appellee/Debtor Extraction Oil & Gas, Inc. (together with certain affiliates,

Extraction) is an independent exploration-and-production company that acquires,

develops, and produces reserves of oil, natural gas, and natural gas liquids in the

Rocky Mountain region. See B.D.I. 1023 at 5.

      In 2016, Extraction and Grand Mesa Pipeline, LLC entered into two FERC-

approved transportation service agreements (TSAs) for the shipment of crude

petroleum on Grand Mesa pipelines. See B.D.I. 14; B.D.I. 364 at 7-8. Following



                                          3
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 5 of 17 PageID #: 391




FERC's declaratory order approving the TSAs as just and reasonable, Grand Mesa

invested $650 million in the construction of a pipeline.

      B.     The Chapter 11 Cases and Rejection-Related Rulings

      On June 14, 2020, Extraction voluntarily filed for Chapter 11 bankruptcy.

See B .D .I. 1. On that same day, Extraction filed with the Bankruptcy Court an

omnibus motion seeking authorization to reject 18 contracts to which Extraction

was a party. Two of the contracts were Extraction's FERC-approved TSAs with

Grand Mesa. Extraction did not seek in advance of its motion FERC approval to

reject or otherwise modify the terms of the TSAs.

      On August 4, 2020, Grand Mesa filed contemporaneously with the

Bankruptcy Court objections to the rejection motion (B.D.I. 363) and a motion for

relief from 11 U.S.C. § 362's automatic stay of proceedings against Extraction

(B.D.I. 364). In both filings, Grand Mesa argued that rejection of the TSAs could

not lawfully occur without obtaining approval from FERC and that, at a minimum,

the court was required before ruling on the rejection motion to consider FERC's

informed determination on the impact that rejection of the TSAs would have on the

public interest.

       Grand Mesa explained in its stay-relief motion that it intended to file a

petition with FERC to obtain an order regarding whether rejection of the TSAs was

consistent with the public interest. And it asked in its motion that the Bankruptcy



                                          4
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 6 of 17 PageID #: 392




Court issue an order that either ( 1) confirmed that the intended FERC petition

would not be covered by the automatic stay or (2) granted Grand Mesa relief from

the automatic stay to allow it to move forward with a FERC petition. B.D.I. 364.

In its objections, Grand Mesa asked the court to defer ruling on the rejection

motion "until resolution of Grand Mesa's pending [stay-relief] motion in

furtherance of invoking FERC's processes." B.D.I. 363 at 2. It also briefly set

forth in its objections why, "[e]ven if considered at this stage ... the [r]ejection

[m]otion fails for multiple reasons." B.D.I. 363 at 2.

      Extraction filed an objection to Grand Mesa's stay-relief motion. B.D.I.

507. On September 16, 2020 FERC entered its appearance in the case and the next

day it filed a statement in support of Grand Mesa's motion and in response to

Extraction's objection. B.D.I. 653. FERC represented in its statement that it

"generally agree[d] with the positions taken by Grand Mesa" in support of the stay-

relief motion and that it was "writ[ing] separately to emphasize two points." B.D.I.

653 at 1. FERC's first point was that Extraction could not modify or terminate its

TSAs with obtaining approval from both FERC and the Bankruptcy Court. B.D.I.

653 at 1-3. FERC did "not dispute that [the Bankruptcy Court] has exclusive

authority over the rejection of the Debtor's executory contracts as private

obligations," but it insisted that it had "exclusive jurisdiction under the Interstate

Commerce Act (ICA) over the modification or abrogation of the public law



                                           5
 Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 7 of 17 PageID #: 393




obligations that those contracts create once [FERC] accepts the contracts as filed

rates that carry the force of law." B.D.I. 653 at 1-2.

        FERC's second point was that the Bankruptcy Court "should permit Grand

Mesa to initiate a proceeding before [FERC] to examine how the public interest

would be impacted by the modification or abrogation of the filed[-]rate contracts

that [Extraction] seek[s] to reject in this proceeding." B.D.I. 653 at 4. FERC

argued that it "must be given the time to conduct a hearing on the record" to

"render an opinion on the public interest inquiry at this early stage of the

proceeding." B.D.I. 653 at 4. And it stated that it "believe[d]" it could conduct a

hearing and render an opinion "in approximately five to six weeks and without

causing undue interference or delay in th[e] bankruptcy] proceeding." B.D.I. 653

at 4.

        On October 2, 2020, in a bench ruling that it subsequently clarified in part

with a letter issued on October 4, 2020, the Bankruptcy Court denied Grand

Mesa's stay-relief motion. The letter reads in relevant part:

              As a preliminary matter and as discussed in the Court's
              bench ruling, Grand Mesa's request for stay relief to
              obtain FERC's position as to whether rejection of the
              TSA' s during this bankruptcy proceeding is consistent
              with the public interest and the ICA is based on a false
              premise. FERC' s recent statement in ETC Tiger Pipeline,
              LLC that the "[r]ejection of a Commission-jurisdictional
              contract in bankruptcy court alters the essential terms and
              conditions of a contract that is also a filed rate" is
              incorrect. It does no such thing. The Supreme Court


                                           6
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 8 of 17 PageID #: 394




            recently confirmed in Mission Product Holdings that
            "[a]ccording to Section 365(g), 'the rejection of an
            executory contract[ ] constitutes a breach of such contract
            "'Mission Product Holdings v. Tempnology, LLC, 139 S.
            Ct. 1652, 1659 (2019). The effect of a debtor's rejection
            of a contract under section 365 is that "[i]t gives the
            counterparty a claim for damages, while leaving intact the
            rights the counterparty has received under the contract."
            Id., 139 S. Ct. at 1661.

            Thus, Grand Mesa's request for stay relief seeks to
            institute a proceeding that is completely irrelevant to the
            issues before this Court. This Court and FERC do not
            exercise concurrent jurisdiction, rather they exercise
            parallel exclusive jurisdiction. It would be a violation of
            this Court's exclusive jurisdiction over the rejection of
            executory contracts for FERC to purport to decide the
            issue Grand Mesa wishes to present; just as it would be a
            violation of FERC's exclusive jurisdiction for this Court
            to consider or to decide whether abrogation or
            modification of the filed[-]rate obligations is consistent
            with the public interest and the ICA.        They are two
            separate issues for two separate decision makers, each of
            which is exercising its exclusive jurisdiction. Moreover,
            Grand Mesa and its supporters have not provided any
            evidence of an independent reason for allowing a
            proceeding involving [Extraction] to proceed before
            FERC. Thus, as granting relief from the automatic stay
            would involve the pursuit of irrelevant litigation in front
            of FERC and would violate this Court's exclusive
            jurisdiction over the rejection of executory contracts
            Grand Mesas has not and cannot demonstrate cause for
            relief from the automatic stay.

B.D.I. 770 at 2-3. On October 14, 2020, the Bankruptcy Court formally denied the

stay-relief motion in a written order. B.D.I. 831. Grand Mesa and FERC filed




                                        7
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 9 of 17 PageID #: 395




timely appeals, giving rise to Civ. Nos. 20-1411-CFC and 20-1412-CFC in this

Court.

         On November 2, 2020, in a bench ruling, the Bankruptcy Court granted

Extraction's rejection motion with respect to Grand Mesa's TSAs. D.I. 942.

Grand Mesa and FERC appealed that ruling, giving rise to Civ. Nos. 20-1506-CFC

and 20-1521-CFC in this Court. On November 10, 2020, the Bankruptcy Court

issued a written order confirming its granting of the rejection motion. B.D.I. 1038.

On November 20, 2020, FERC filed a timely appeal from that order, giving rise to

Civ. No. 20-1564-CFC in this Court.

         Thus, as of November 20, 2020, Grand Mesa and FERC had pending before

me five appeals from the Bankruptcy Court's related rulings.

         C.    Post-Appeal Developments

         On December 7, 2020, FERC and Grand Mesa jointly requested that I

consolidate the five appeals. D.I. 12. On December 11, 2020, they jointly

requested that I provide the necessary certification under 28 U.S.C. § 158(d) for

the appeals to be heard directly by the Third Circuit. D .I. 13 (the Original

Certification Motion).

         On December 23, 2020, the Bankruptcy Court entered an order confirming

Extraction's restructuring plan and overruling objections FERC had filed in

opposition to the plan. B.D.I. 1509.



                                          8
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 10 of 17 PageID #: 396




      On December 28, 2020, in pleadings filed in opposition to the consolidation

and certification motions, Extraction stated that it had reached a settlement

agreement with Grand Mesa and that it anticipated that Grand Mesa would soon be

filing motions to dismiss its appeals. Accordingly, on January 4, 2021, I directed

the parties to submit no later than January 11, 2021 a report regarding the status of

the pending appeals and motions.

      On January 6, 2021, FERC filed a notice of appeal from the Bankruptcy

Court's confirmation order, giving rise to Civ. No 21-12-CFC in this Court.

      On January 8, 2021, Grand Mesa moved to dismiss its appeals. On January

11, FERC filed a pleading titled "Status Report, Renewed Motion for Certification,

and Renewed Motion for Consolidation." D.I. 18. FERC "acknowledge[d]" in its

status report that its appeals of the Bankruptcy Court's granting of the rejection

motion "may be deemed moot by the settlement between Extraction and Grand

Mesa, provided that such settlements do not impermissibly purport to change the

filed rates." D .I. 18 at 7. It noted that because the settlement was under seal and it

had yet to be a given a copy of it by Extraction, FERC was not in a position to

determine whether the settlement affected the filed rates. FERC stated that in any

event it intended to purse its appeals of the Bankruptcy Court's denial of the stay-

relief motion and the Court's confirmation order and that it intended to consolidate




                                           9
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 11 of 17 PageID #: 397




the appeal from the confirmation order with its other appeals and seek certification

for a direct appeal of those appeals to the Third Circuit.

      On January 13, I issued an Order directing the parties to confer and stating

that, "[i]fthe parties ... agree" that FERC's fourth appeal (Civ. No. 21-12-CFC)

"may be considered within the scope of the relief requested in" the Original

Certification Motion, "they shall file a joint status report indicating same." CITE.

The Order further stated that, "[i]fthe parties do not agree," FERC has 14 days to

file "an amended Certification Motion to address the inclusion of Civ. No. 21-12-

CFC within the scope of the relief requested." Id.

      On February 25, 2021, with the consent of the parties, I issued an order

consolidating FERC's four appeals for procedural purposes. While the parties

agreed that Civ. No. 21-0012-CFC "may be considered within the scope of the

relief requested in" the Original Certification Motion, that agreement extended

only "insofar as the Commission continues to request certification of a direct

appeal to the ... Third Circuit." D.I. 25 at 14. FERC took the position that while

both its request for certification and the substantive legal arguments supporting

certification apply to Civ. No. 21-0012-CFC, the questions presented in the

Original Certification Motion "do not conform to the issue appealed in Civ. No.

21-0012-CFC." Id. at 15.




                                          10
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 12 of 17 PageID #: 398




       On February 23, 2021, FERC filed an Amended Certification Motion. (D.1.

25). The Amended Certification Motion is fully briefed. (D.1. 25, 26, 27).

III.   ANALYSIS

       FERC argues in its Amended Certification Motion that these appeals

"involve issues of major public importance that neither the U.S. Supreme Court

nor the Third Circuit has addressed, regarding the interplay between the authority

of FERC, which is mandated by Congress to regulate interstate oil pipelines, and

the jurisdiction of a bankruptcy court to approve a debtor's rejection ofFERC-

approved rates, terms and conditions ('Filed Rates') for pipeline shipments." D.I.

25 at 2. Extraction does not dispute this assertion in its response to the Amened

Certification Motion. Instead, it makes three arguments in opposition to FERC's §

l 58(d)(2)(B) request:

             First, FERC did not even have authorization to file the
             Amended Certification Motion ..... Second, FERC's
             request to certify its fourth appeal [(Civ. No. 21-0012-
             CFC)] for direct review is untimely, which bars the Third
             Circuit from exercising jurisdiction over that direct
             appeal and, at a minimum, creates a significant vehicle
             problem impeding this Court's certification or the Third
             Circuit's acceptance of direct appeal. Third, as was the
             case with its Original Certification Motion, FERC's
             Amended Certification Motion presents numerous
             defects that render direct appeal inappropriate.


D.I. 26 at 3. I address these arguments in tum.




                                         11
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 13 of 17 PageID #: 399




      A.     Whether the Amended Certification Motion is Authorized

      Extraction argues that the Amended Certification is "unauthorized" because

my January 13 Order directed FERC to file an amended certification motion "[i]f

the parties do not agree" that "Civ. No. 21-12-CFC may be considered within the

scope of relief requested in the [Original] Certification Motion." According to

Extraction, "the parties agree that 'Civ. No. 21-12-CFC may be considered within

the scope of relief requested in' the Original Certification Motion," D.I. 26 at 4

(emphasis in the original), and thus "it follows that the Amended Certification

Motion is unauthorized," D.I. 26 at 5. The January 13 Order, however, did not

preclude FERC from filing the Amended Certification Motion; the Order simply

directed FERC to file an amended certification request if a certain condition

existed-Le., if the parties did not agree that Civ. No. 21-12-CFC could be

considered within the scope of relief requested in the Original Certification

Motion. Thus, even if the parties agreed that Civ. No. 21-12-CFC may be

considered within the scope of relief requested in the Original Certification

Motion, it does not follow that the Amended Certification Motion is unauthorized.

      B.     Whether the Certification Request for FERC's Fourth Appeal is
             Untimely

      Extraction argues that FERC's request for certification of its fourth appeal

(Civ. No. 21-0012-CFC) from the Confirmation Order, which the Bankruptcy

Court entered on December 23, 2020, is not timely. Under both § 158 and Federal


                                          12
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 14 of 17 PageID #: 400




Rule of Bankruptcy Procedure 8006(f)(l), FERC was required to submit any

request for a direct appeal from the Confirmation Order within 60 days of its entry.

See 28 U.S.C. § 158(d)(2)(E) ("Any request [to a district court] for certification

shall be made not later than 60 days after the entry of the judgment, order, or

decree."); Fed. R. Banlcr. P. 8006(f)(l) ("A request by a party for certification that

a circumstance specified in 28 U.S.C. § 158(d)(2)(A)(i)-(iii) applies ... must be

filed with the clerk of the court where the matter is pending within 60 days after

the entry of the judgment, order, or decree."). The 60-day deadline with respect to

the Confirmation Order expired on February 22, 2021, and FERC filed the

Amended Certification Motion on February 23, 2021. Extraction argues that

because the 60-day deadline is jurisdictional, FERC's untimeliness is fatal to its

efforts to seek a direct appeal in Civ. No. 21-12-CFC. See D.I. 26 at 8-10 (citing

In re Holloway, 425 F. App'x 354,355 (5th Cir. 2011)).

      Extraction's argument, however, overlooks that FERC filed its renewed

motion for certification of direct appeal on January 11, 2021, which included its

request for certification of direct appeal of its Confirmation Order appeal at Civ.

No. 21-12-CFC, along with its other pending appeals. See Civ. No. 20-1412-CFC,

D.I. 18; Civ. No. 20-1506-CFC, D.I. 16; Civ. No. 20-1564-CFC, D.I. 18; Civ. No.

21-12-CFC, D.I. 10. FERC's request for certification is therefore timely with

respect to all four of its appeals.



                                          13
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 15 of 17 PageID #: 401




      C.     Whether the Amended Certification Motion is Defective

      Extraction argues that FERC's certification request is "defective" because its

"appeals implicate numerous aspects that make them exceptionally unattractive

candidates for direct review by the Third Circuit." D.I. 26 at 11. In support of this

argument, Extraction identifies numerous reasons why the Third Circuit might,

given the discretion it is afforded under § 15 8(d), decide not to exercise

jurisdiction over these appeals. Extraction argues, for example, that the questions

FERC says need to be resolved to decide these appeals "contain[ ] multiple

subsidiary questions" and are "confusing." Id. at 11. And it contends that the fact

that FERC's first appeal, Civ. No. 20-1412-CFC, is taken from an oral ruling of the

Bankruptcy Court counsels against certification. In Extraction's words: "The

absence of a written decision confirms that this Court should provide such an

opinion before the Third Circuit weighs in." Id. at 13.

      To be sure, these arguments and the other "defects" Extraction identifies

may bear on whether the court of appeals should exercise its discretion to hear

FERC 's appeals; but they have no bearing on the question of whether the

circumstances set forth in§ 158(d)(2)(A) exist. On that question, Extraction's

briefing is silent. Indeed, Extraction never disputes in its responses to the Original

and Amended Certification Motions that the Bankruptcy Court's rulings from

which these appeals are taken involve both questions of law as to which there is no



                                          14
 Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 16 of 17 PageID #: 402




controlling decision of the Third Circuit or of the Supreme Court and matters of

public importance.

      D.     Three of§ 158(d)(2)(A)'s Circumstances Exist

      My own review of the filings that led to the Bankruptcy Court's rulings and

the rulings themselves confirms to my satisfaction that the rulings raise

fundamental legal questions of public importance that lie at the intersection of

federal bankruptcy law and federal energy law. The overriding question raised by

these appeals is how a bankruptcy court should proceed when a debtor in

bankruptcy moves to reject a contract that has been approved by FERC. This

question implicates the bankruptcy court's authority to reject executory contracts

and FERC's authority over the abrogation or modification of contracts it has

approved. Neither the Third Circuit nor the Supreme Court has addressed this

overriding question or the related subsidiary questions identified by FERC that I

would have to resolve to adjudicate these appeals.

      I also find that a direct appeal from the Bankruptcy Court's rulings to the

court of appeals could materially advance the progress of these cases. Any ruling I

make will almost certainly be appealed to the Third Circuit. The numerous

pending appeals "leave little doubt that appellate review by the Third Circuit is

inevitable" and '[g]iven this reality, having such review sooner rather than later

may well result in materially advancing the progress of these cases." In re: Nortel



                                         15
Case 1:20-cv-01412-CFC Document 28 Filed 08/23/21 Page 17 of 17 PageID #: 403




Networks Inc., Nos. 15-196-LPS, 15-197-LPS, 2016 WL 2899225, at *5 (D. Del.

May 17, 2016).

V.    CONCLUSION

      Because FERC has established that one or more of the circumstances set

forth in § 158(d)(2)(A) is present, I will grant its Amended Certification Motion. I

will stay merits briefing on the remaining arguments raised in the appeals pending

a.decision from the Third Circuit.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                         16
